PER CURIAM: *
Appealing the judgment in a criminal case, Antonio Ruiz-Acosta raises issues that he concedes are foreclosed by United States v. Rodriguez, 711 F.3d 541, 562 (5th Cir.) (en banc), cert. denied, — U.S. -, 134 S.Ct. 512, 187 L.Ed.2d 365 (2013), which held that “the ‘generic, contemporary meaning’ of ‘minor’ in the ‘sexual abuse of a minor’ category under [U.S.S.G.] § 2L1.2 is a person under the age of majority” and that the “age of consent for the purposes of ‘statutory rape’ in § 2L1.2 is the age of consent as defined by statute.” Accordingly, the unopposed motion for summary disposition is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.